Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement (the “Amendment”) is made as of this
11th day of March, 2013, by and among SL INDUSTRIES, INC., a New Jersey
corporation (the “Parent Borrower”) and each of the entities listed as a
Borrower on the signature pages hereto (together with the Parent Borrower,
collectively and individually as the context may require, “Borrower”), each of
the entities listed as a GUARANTOR on the signature pages hereto (collectively
and individually as the context may require, “Guarantor” and collectively with
the Borrower, the “Loan Parties”), the financial institutions which are now or
which hereafter become a party hereto as lenders (collectively, the “Lenders”
and each is individually referred to as a “Lender”), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”) and in
its capacity as a Lender.
 
 
BACKGROUND
 
A.           On August 9, 2012, Loan Parties, Lenders and Administrative Agent
entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”).  The Credit Agreement
and all other documents executed in connection therewith are collectively
referred to herein as the “Existing Financing Agreements.”  All capitalized
terms used herein but not otherwise defined herein shall have the meaning given
to them in the Credit Agreement.
 
B.           The Loan Parties have requested, and the Administrative Agent and
the Lenders have agreed, to amend certain terms and provisions contained in the
Credit Agreement, in each case subject to the terms and conditions set forth in
this Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1.           Amendments to Credit Agreement.  Upon the Effective Date, the
Credit Agreement shall be amended as follows:
 
(a)           Definitions.  The following definitions set forth in Section 1.1
of the Credit Agreement shall be amended and restated in their entirety as
follows:
 
“Letter of Credit” shall mean the letters of credit (including any Designated
Usage Letter of Credit) issued under Section 2.9.1.1 [Issuance of Letters of
Credit] and Section 2.9.1.2 [Issuance of DOJ/EPA Letter of Credit].
 
“Letter of Credit Sublimit” shall mean the lesser of (a) an amount equal to
$5,000,000 plus the aggregate amount of Designated Usage Letters of Credit
issued and outstanding under the Designated Usage LC Sublimit or (b)
$25,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           New Definitions.  The following new definitions shall be added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:
 
“Designated Usage Letter of Credit” shall mean a Letter of Credit (other than a
DOJ/EPA Letter of Credit) issued for the account of the Borrower for the sole
purpose of covering remediation and other cleanup costs associated with
environmental liabilities under the DOJ/EPA Agreements, for which the
Administrative Agent has received satisfactory evidence of the Borrower’s
proposed usage.
 
 “Designated Usage LC Sublimit” shall mean, with respect to Designated Usage
Letters of Credit, an amount not to exceed, in the aggregate at any time, the
difference between $25,000,000 and the amount of issued and outstanding Letters
of Credit (other than Designated Usage Letters of Credit and DOJ/EPA Letters of
Credit).
 
(c)           Letter of Credit Sublimit.  Section 2.9.1.1 of the Credit
Agreement shall be amended and restated in its entirety as follows:
 
2.9.1.1                            Borrower may at any time prior to the
Expiration Date request the issuance of a standby or trade letter of credit on
behalf of itself or another Loan Party, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance.  Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
Administrative Agent with a copy thereof.  Unless the Issuing Lender has
received notice from any Lender, Administrative Agent or any Loan Party, at
least one day prior to the requested date of issuance, amendment or extension of
the applicable Letter of Credit, that one or more applicable conditions in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender's Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the date which is 364 days after
the Expiration Date and provided further that; (i) Borrower shall Cash
Collateralize such Letter of Credit Obligations if required pursuant to Section
2.9.11, and (ii) in no event shall (a) the Letter of Credit Obligations (other
than the DOJ/EPA Letter of Credit Obligations) exceed, at any one time, the
Letter of Credit Sublimit or (b) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments.  Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit.  Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to Borrower and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Indebtedness.  Clause (v) of Section 8.2.1 of the Credit Agreement
shall be amended and restated in its entirety as follows:


(v)           Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest
Rate Hedge approved by the Administrative Agent, (iii) Indebtedness under any
Other Lender Provided Financial Services Product; provided however, the Loan
Parties and their Subsidiaries shall enter into a Lender Provided Interest Rate
Hedge or another Interest Rate Hedge only for hedging (rather than speculative)
purposes, or (iv) other agreements or arrangements pursuant to which a financial
institution provides foreign currency exchange services to the Loan Parties,
provided, however that all obligations arising from such agreements or
arrangements shall be on an unsecured basis and that such obligations shall not
exceed at any time an aggregate amount equal to $3,500,000;
 
 
3

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties.  Each Loan Party hereby:
 
(a)           reaffirms all representations and warranties made to
Administrative Agent and Lenders under the Credit Agreement and all of the other
Existing Financing Agreements and confirms that all are true and correct in all
material respects as of the date hereof, in each case other than representations
and warranties that relate to a specific date;
 
(b)           reaffirms all of the covenants contained in the Credit Agreement
and covenants to abide thereby until all Loans, Obligations and other
liabilities of Loan Parties to Administrative Agent and Lenders, of whatever
nature and whenever incurred, are satisfied and/or released by Administrative
Agent and Lenders;
 
(c)           represents and warrants that no Potential Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;
 
(d)           represents and warrants that since August 9, 2012, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;
 
(e)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and
 
(f)           represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.
 
3.           Security Interest.  As security for the payment and performance of
the Obligations, and satisfaction by the Loan Parties of all covenants and
undertakings contained in the Credit Agreement, the Loan Documents and the
Existing Financing Agreements, each of the Loan Parties reconfirms the prior
grant of the security interest in and first priority, perfected lien in favor of
Administrative Agent, for its benefit and the ratable benefit of each Lender,
upon and to, all of its right, title and interest in and to the Collateral,
whether now owned or hereafter acquired, created or arising and wherever
located.
 
4.           Confirmation of Indebtedness.  Loan Parties confirm and acknowledge
that as of the close of business on March 8, 2013, Borrower was indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of $490,119.00, comprised of $0 of outstanding Revolving Credit
Loans and $490,119.00 for issued and outstanding Letters of Credit, without any
deduction, defense, setoff, claim or counterclaim, plus all fees, costs and
expenses incurred to date in connection with the Credit Agreement and the other
Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Acknowledgment of Guarantors. Each Guarantor hereby covenants and
agrees that the Continuing Agreement of Guaranty and Suretyship dated August 9,
2012, as amended, restated, supplemented and otherwise modified from time to
time, shall remain in full force and effect and shall continue to cover the
existing and future Obligations of Borrower and each other Guarantor to
Administrative Agent and Lenders under the Credit Agreement and the other Loan
Documents.
 
6.           Conditions Precedent/Effectiveness Conditions.  This Amendment
shall be effective upon (the “Effective Date”) the satisfaction of each of the
following conditions (all documents to be in form and substance reasonably
satisfactory to Administrative Agent and Administrative Agent’s counsel):
 
(a)           Administrative Agent shall have received this Amendment duly
executed by Lenders and all Loan Parties;
 
(b)           Execution and/or delivery of all other agreements, instruments and
documents requested by Administrative Agent to effectuate and implement the
terms hereof;
 
(c)           Loan Parties shall have paid an amendment fee to Administrative
Agent in the amount of Four Thousand Dollars ($4,000) which Borrowers
acknowledge was fully earned and payable upon execution of this Amendment; and
 
(d)           Loan Parties shall have paid or reimbursed Administrative Agent
for its reasonable attorneys’ fees and expenses as required under the Credit
Agreement, including those in connection with the preparation, negotiation and
execution of this Amendment and the documents provided for herein or related
hereto, including attorneys’ fees in the amount of Five Thousand Three Hundred
and Ninety Four Dollars ($5,394).
 
7.           Reaffirmation of Existing Financing Agreements.  Except as
expressly modified by the terms hereof, all of the terms and conditions of the
Credit Agreement, as amended, and all other of the Existing Financing
Agreements, are hereby reaffirmed and shall continue in full force and effect as
therein written.
 
8.           Release.  As further consideration for Administrative Agent’s and
Lenders’ agreement to grant the accommodations set forth herein, Borrower and
each Guarantor hereby waives and releases and forever discharges Administrative
Agent and Lenders and their respective officers, directors, attorneys, agents
and employees (the “Released Parties”) from any liability, damage, claim, loss
or expense of any kind that Borrower, Guarantors, or any of them, may have
against Released Parties, or any of them, arising out of or relating to the
Obligations, this Amendment or the Loan Documents.
 
9.           Miscellaneous.
 
(a)           No rights are intended to be created hereunder for the benefit of
any third party donee, creditor, or incidental beneficiary.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)           No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
 
(d)           The terms and conditions of this Amendment shall be governed by
the laws of the State of New York.
 
(e)           This Amendment may be executed in any number of counterparts and
by facsimile, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
 
BORROWERS:
SL INDUSTRIES, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
CFO, Secretary and Treasurer






 
SL DELAWARE, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
SL DELAWARE HOLDINGS, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
TEAL ELECTRONICS CORPORATION
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
RFL ELECTRONICS INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
SL MONTEVIDEO TECHNOLOGY, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
SL SURFACE TECHNOLOGIES, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director



[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 
S-1

--------------------------------------------------------------------------------

 

 

 
CEDAR CORPORATION
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
MTE CORPORATION
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
MEX HOLDINGS LLC
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
SL POWER ELECTRONICS CORPORATION
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
SLGC HOLDINGS, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director





GUARANTORS:
SL POWER ELECTRONICS LTD.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary and Director






 
INDUSTRIAS SL, S.A. DE C.V.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Treasurer and Director





[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 
S-2

--------------------------------------------------------------------------------

 



 
CONDOR POWER SUPPLIES DE
MEXICO, S.A. DE C.V.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Treasurer and Director






 
SL XIANGHE POWER
ELECTRONICS CORP.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
VP and Director






 
SL SHANGHAI POWER
ELECTRONICS CORP.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
VP and Director






 
SL SHANGHAI INTERNATIONAL
TRADING CORP.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
VP and Director






 
CEDRO DE MEXICO, S.A. DE C.V.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director






 
TPE DE MEXICO, S. DE R.L. DE C.V.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Secretary, Treasurer and Director





[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 
S-3

--------------------------------------------------------------------------------

 
 



 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
     
By:
/s/ Kirk M. Mader
   
Name:
Kirk M. Mader
   
Title:
Senior Vice President



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
S-4

--------------------------------------------------------------------------------